--------------------------------------------------------------------------------


Terrace Ventures Inc. 810 Peace Portal Drive, Suite 202 Bellingham, WA 98230

July 9, 2008

 To: Pyro Pharmaceuticals, Inc. Attention:  Alan M. Schechter    Chairman and
Chief Executive Officer

Dear Sir:

Re: Business Combination of Terrace Ventures Inc. (“Terrace”) and
Pyro Pharmaceuticals, Inc. (“Pyro”)

The interim agreement confirms that Terrace and Pyro wish to enter into a
business combination. The purpose of this interim agreement is to set forth
basic terms and conditions of such a transaction, not to cover all of the issues
related to the transaction. Completion of the business combination is subject to
Terrace completing due diligence of Pyro to its satisfaction.

1.

Representations of Pyro. Pyro represents as follows:

      (a)

Pyro is a company incorporated under the laws of the State of Delaware and is in
good standing under the laws of its jurisdiction of incorporation;

      (b)

Pyro’s authorized capital consists of 20,000,000 shares of common stock, with a
par value of $0.001, and 5,000,000 shares of preferred stock, with a par value
of $0.001, of which 7,500,000 shares of common stock and 5,000,000 shares of
preferred stock are issued and outstanding. Pyro has granted options to purchase
1,858,960 shares of its common stock at an exercise price of $0.10 per share.
There are no other classes of shares or other securities of Pyro outstanding;

      (c)

All shares of Pyro issued and outstanding have been duly and properly issued in
compliance with all applicable corporate and securities laws;

      (d)

Pyro’s financial statement for the year ended December 31, 2006, as set out
under Schedule “A”, present fairly the assets, liabilities (whether accrued,
absolute, contingent or otherwise) and the financial condition of Pyro as at the
date thereof and there has been no material change in the assets and liabilities
since that date;

      (e)

Pyro is engaged in the business of developing therapeutics against multi-drug
resistant infectious microorganisms (the “Business”); and

      (f)

Pyro has the right to use all of the patents in relation to the Business as set
out in Schedule “B”

1

--------------------------------------------------------------------------------


2.

Representations of Terrace. Terrace represents as follows:

      (a)

Terrace is a company incorporated under the laws of Nevada and is good standing
under the laws of its jurisdiction of incorporation;

      (b)

Terrace is a reporting company under the United States Securities Exchange Act
of 1934 (the “Act”) and is in good standing with respect to its filings under
the Act;

      (c)

Terrace’s authorized capital consists of 400,000,000 shares of common stock,
with a par value of $0.001, of which 36,753,200 shares of common stock are
issued and outstanding. In addition, Terrace is in the final stages of
completing a private placement consisting of up to 10,000,000 units (the
“Units”). Each Unit will consist of one share of common stock of Terrace and one
share purchase warrant (the “Private Placement”);

      (d)

The shares of common stock of Terrace are quoted on the FINRA Over-The- Counter
Bulletin Board; and

      (e)

There has been no material change in the affairs of Terrace since its most
recent filings in Form 10-KSB and Form 10-QSB under the Act except as may be
disclosed in any Form 8-K filed under the Act.

      3.

Business Combination. We have agreed that Terrace and Pyro will complete a
business combination by way of merger under the Nevada Revised Statutes or such
other combination as may be advised by our respective legal counsel (the
“Business Combination”).

      4.

Consideration. The Business Combination shall be completed in such a manner that
Terrace shall issue 120,000,000 shares of common stock of Terrace to the
shareholders of Pyro in exchange for all the Pyro Shares issued and outstanding
immediately prior to the Business Combination. Upon completion of the Business
Combination and the Private Placement (as defined below), the shareholders of
Pyro, immediately prior to the Business Combination, will own approximately
60.0% of the issued and outstanding shares of Terrace, and the shareholders of
Terrace, immediately prior to the Business Combination, will own approximately
40.0% of the issued and outstanding shares of Terrace.

      5.

Conditions. The obligations of the parties to complete the Business Combination
shall be subject to customary conditions including:

      (a)

All the representatives of the parties shall be true and accurate at closing as
if they were made immediately prior to closing;

      (b)

Terrace shall complete a private placement of 25,000,000 units at a price of
$0.10 per unit (each a “Unit”) for total proceeds of $2,500,000 (the “Private
Placement”), with each Unit consisting of one share of common stock of Terrace
and one share purchase warrant. Each share purchase warrant shall entitle the
holder to purchase one share of common stock of Terrace at a price of $0.15 for
one year after closing of the private placement;

2

--------------------------------------------------------------------------------


(c)

Pyro shall have provided to Terrace prior to or on closing such financial
statements as are required by Article 8.01 of Regulation S-X of the United
States Securities and Exchange Commission in order to permit Terrace to make the
United States Securities and Exchange Commission filings required in respect of
the Business Combination;

      (d)

Pyro shall have provided to Terrace such information as is necessary to satisfy
Terrace and its counsel that the Business Combination may be completed in
reliance of exemptions from applicable federal and state or foreign securities
laws.

      6.

Closing Date. The parties shall take such steps as may be necessary and use
their best efforts to prepare and execute the Definitive Agreement as soon as
possible, but in any event not later than October 31, 2008. During this period,
the parties will cooperate with each other and provide such documentation or
information as may be necessary to permit the parties to complete reasonable due
diligence with respect to the proposed Business Combination.

      7.

Legal and Accounting Costs. Terrace shall pay the reasonable legal and
accounting costs of Pyro in connection with the preparation and closing of the
Definitive Agreement. In addition, Terrace agrees to advance $10,000 to Pyro for
the above noted legal and accounting costs on execution of this Agreement.

      8.

Full Disclosure. Pyro shall disclose to Terrace any and all material adverse
conditions or potential adverse conditions currently known about that could
affect the business in a negative manner.

      9.

Exclusivity. In consideration of the undertaking by Terrace of the costs and
expenses in conducting due diligence and continuing negotiations, Pyro agrees
that, during the term of this interim agreement, it will not seek or solicit, or
engage anyone to seek or solicit, other suitors for a merger or purchase of
Pyro, will not negotiate with other persons for the merger or purchase of Pyro,
will not make available to other potential suitors information concerning
itself, and will maintain confidentiality about the transaction contemplated by
this interim agreement, except to the extent the disclosure is require by
applicable law or is made to its advisors on a “need to know”basis.

      10.

Counterparts. This interim agreement may be executed in one or more
counter-parts, each of which so executed shall constitute an original and all of
which together shall constitute one and the same interim agreement.

3

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of the Business
Combination, please sign where indicated below and this will serve as an interim
agreement to govern our relationship pending completion of a formal agreement.

Yours truly,

Terrace Ventures Inc.   Per: /s/ Howard Thomson     Howard Thomson President,
Secretary and Treasurer

Agreed and accepted as of the 9th day of July, 2008.



Pyro Pharmaceuticals, Inc.   Per: /s/ Alan M. Schechter     Alan M. Schechter
Chairman and Chief Executive Officer



4

--------------------------------------------------------------------------------

Schedule “A”

Financial Statements for the year ended December 31, 2006

5

--------------------------------------------------------------------------------

PYRO PHARMACEUTICALS, INC
( A DEVELOPMENT STAGE COMPANY)
BALANCE SHEET
DECEMBER 31,

    2006     2005   ASSETS             Current Assets:                          
             Cash and Cash Eqiuvilents $  6,515     7,704                 Total
Assets $  6,515     7,704               LIABILITIES AND STOCKHOLDERS' EQUITY    
        Current Liabilities:                                        Accounts
Payable and Accrued Expenses   -     -                 Total Liabilities   -    
-                 Stockholders' Equity;            
                           Common Stock, authorized 20,000,00 shares
issued and outstanding 7,500,000 @.001 par value per share $  7,500     7,500  
                           Preferrd Stock, authorized 5,000,000 shares
issued and outstanding 5,000,000 shares @.001 per share   5,000     5,000      
                       Additional Paid in Capital   1,137,533     1,137,533    
                         Deficit Accumulated During the Development Stage  
-1,143,518     -1,142,329                 Total Stockholders' Equity $  6,515  
  7,704                 Total Liabilities and Stockholders' Equity $  6,515    
7,704  

6

--------------------------------------------------------------------------------

PYRO PHARMACEUTICALS, INC
A DEVELOPMENT STAGE COMPANY
STATEMENT OF OPERATIONS
YEARS ENDED DECEMBER 31,
AND FROM INCEPTION TO DECEMBER 31 2006

                INCEPTION       2006     2005     31-Dec-06                    
  Revenue $  -     -                             Expenditures:                  
                           General and Administrative   1,194     47,329    
503,686                              Stock Issued to Founder and For Services $
            464,137                              Options Expense              
185,896   Net Loss From Operations $  -1,194     -47,329     -1,153,719        
              Other Income   5     216     10,201                       Net Loss
$  -1,189     -47,113     -1,143,518                 Loss Per Share $  (0.00 )  
(0.01 )   (0.15 )                     Weighted Average Shares Outstanding
(Basic)   7,500,000     7,500,000     7,500,000                       Weighted
Average Shares Outstanding (Diluted)   15,625,000     15,625,000     12,946,429
 

7

--------------------------------------------------------------------------------

PYRO PHARMACEUTICALS, INC
A DEVELOPMENT STAGE COMPANY
STATEMENT OF CASH FLOWS
YEARS ENDED DECEMBER 31,
AND FROM INCEPTION TO DECEMBER 31, 2006

                Inception To       2006     2005     31-Dec-06   Cash Flows from
Operating Activities                   Net Loss For the Period   -1,189    
-47,113     -1,143,518                       Adjustments to Reconcile net (loss)
to                   cash (used) by operations:                   Common Stock
issued to Founder and for Services               464,137   Options              
185,896                       Net Cash (Used) by Operations   -1,189     -47,113
    -493,485                       Cash Flows from Investing Activities   -    
-     -                       Cash Flows from Financing Activities              
    Stock Sold for Cash               500,000                       Net Increase
(Decrease) in Cash   -1,189     -47,113     6,515                       Cash at
the Beginning   7,704     54,817     -                       Cash at the End  
6,515     7,704     6,515                       Supplemental Disclosures:      
            Interest paid   -     -     -   Income Taxes Paid   -     -     -  
                   

8

--------------------------------------------------------------------------------

PYRO PHARMACEUTICALS, INC
(A DEVELOPMENT STAGE COMPANY)
STATEMENT OF STOCKHOLDERS' EQUITY

    Common     Stock     Preferred Stock                         Shares    
Total     Shares     Total     APIC     Deficit     Total   June 11, 2001 Issued
Shares   2,887,500     2,887                             2,887                  
                            Shares Issued For Services   4,612,500     4,613    
            456,637           461,250   Shares Issued for Cash              
5,000,000     5,000     495,000           500,000   Loss For 2001              
                  -530,341     -530,341                                        
      Balance December 31, 2001   7,500,000     7,500     5,000,000     5,000  
  951,637     -530,341     433,796                                              
Option Expense                           185,896           185,896              
                                Loss For 2002                                
-356,881     -356,881                                               Balance
December 31, 2002   7,500,000     7,500     5,000,000     5,000     1,137,533  
  -887,222     262,811                                               Loaa for
2003                                 -101,050     -101,050                      
                        Balance December 31, 2003   7,500,000     7,500    
5,000,000     5,000     1,137,533     -988,272     161,761                      
                        Loss for 2004                                 -106,944  
  -106,944                                               Balance December 31,
2004   7,500,000     7,500     5,000,000     5,000     1,137,533     -1,095,216
    54,817                                               Loss for 2005          
                      -47,113     -47,113                                      
        Balance December 31, 2005   7,500,000     7,500     5,000,000     5,000
    1,137,533     -1,142,329     7,704                                          
    Loss For 2006                                 -1,189     -1,189            
                                  Balance December 31, 2006   7,500,000    
7,500     5,000,000     5,000     1,137,533     -1,145,518     6,515  

9

--------------------------------------------------------------------------------

PYRO PHARMACEUTICALS, INC.
(A DEVELOPMENT STAGE COMPANY)
NOTES TO FINANCIAL STATEMENTS
FOR THE YEARS ENDED DECEMBER 31, 2006 AND 2005
AND FROM INCEPTION (JUNE 11, 2001) TO DECEMBER 31, 2006 

NOTE 1 - ORGANIZATION

Organization and Line of Business

Pyro Pharmaceuticals, Inc. (the "Company") is currently a development stage
company under the provisions of Statement of Financial Accounting Standards
("SFAS") No. 7 and was incorporated under the laws of the State of Delaware on
June11, 2001. The Company is developing new antibiotics to reduce numerous
infections.

NOTE 2 –SIGNIFICANT ACCOUNTING POLICIES

Basis of Presentation/Going Concern

The accompanying financial statements have been prepared in conformity with
accounting principles generally accepted in the United States of America, which
contemplate continuation of the Company as a going concern. However, the Company
has no established source of revenue. This matter raises substantial doubt about
the Company's ability to continue as a going concern. These financial statements
do not include any adjustments relating to the recoverability and classification
of recorded asset amounts, or amounts and classification of liabilities that
might be necessary should the Company be unable to continue as a going concern.

Management plans to take the following steps that it believes will be sufficient
to provide the Company with the ability to continue in existence:

Management intends to raise financing through private equity financing or other
means and interests that it deems necessary.

Use of Estimates

The preparation of financial statements in conformity with generally accepted
accounting principles require management to make estimates and assumptions that
affect the reported amount of assets and liabilities and disclosures of
contingent assets and liabilities at the date of the financial statements and
the reported amounts of revenue and expenses during the reporting periods.
Actual results could differ from these estimates.

Cash Equivalents

Cash equivalents include all highly liquid debt instruments with original
maturities of three months or less which are not securing any corporate
obligations.

Fair Value of Financial Instruments

The estimated fair values of cash, property and equipment and due to
stockholder, none of which are held for trading purposes, approximate their
carrying value because of the short term maturity of these instruments or the
stated interest rates are indicative of market interest rates.

Property and Equipment

Property, and equipment is stated at cost. Depreciation is provided principally
by use of the straight-line method over the useful lives of the related assets.
Expenditure for maintenance and repairs, which does not improve or extend the
expected useful life of the assets, is expensed to operations while major
repairs are capitalized. Depreciation expense is included in general and
administrative expenses on the statement of operations. During the time periods
in question there was no property and equipment or depreciation expense.

10

--------------------------------------------------------------------------------

PYRO PHARMACEUTICALS, INC.
(A DEVELOPMENT STAGE COMPANY)
NOTES TO FINANCIAL STATEMENTS
FOR THE YEARS ENDED DECEMBER 31, 2006 AND 2005
AND FROM INCEPTION (JUNE 11, 2001) TO DECEMBER 31, 2006

The estimated useful lives are as follows:

Computer equipment 3 years Furniture & Fixture 5 years Office equipment 5 years

The gain or loss on disposal of property, plant and equipment is the difference
between the net sales proceeds and the carrying amount of the relevant assets,
and, if any, is recognized in the statement of operations and comprehensive
income.

Concentration of Credit Risk

The Company places its cash with high quality financial institutions and at
times may exceed the FDIC $100,000 insurance limit. The Company will extend
credit based on an evaluation of the customer’s financial condition, generally
without collateral. Exposure to losses on receivables is principally dependent
on each customer’s financial condition. The Company will monitor its exposure
for credit losses and maintains allowances for anticipated losses, if required.

Advertising Costs

Advertising costs are expensed as incurred. There were no advertising expenses
for the periods.

Income Taxes

The Company accounts for income taxes under SFAS 109, "Accounting for Income
Taxes." Under the asset and liability method of SFAS 109, deferred tax assets
and liabilities are recognized for the future tax consequences attributable to
differences between the financial statements carrying amounts of existing assets
and liabilities and their respective tax bases. Deferred tax assets and
liabilities are measured using enacted tax rates expected to apply to taxable
income in the years in which those temporary differences are expected to be
recovered or settled. Under SFAS 109, the effect on deferred tax assets and
liabilities of a change in tax rates is recognized in income in the period the
enactment occurs. A valuation allowance is provided for certain deferred tax
assets if it is more likely than not that the Company will not realize tax
assets through future operations.

Basic and Diluted Income/(Loss) Per Share:

In accordance with SFAS No. 128, "Earnings Per Share," the basic income/(loss)
per common share is computed by dividing net income/(loss) available to common
stockholders by the weighted average number of common shares outstanding.
Diluted income per common share is computed similar to basic income per common
share except that the denominator is increased to include the number of
additional common shares that would have been outstanding if the potential
common shares had been issued and if the additional common shares were dilutive.

Stock-Based Compensation

In March 2004, the FASB issued a proposed statement, Share-Based Payment, which
addresses the accounting for share-based payment transactions in which an
enterprise receives employee services in exchange for equity instruments of the
enterprise or liabilities that are based on the grant-date fair value of the
enterprise's equity instruments or that may be settled by the issuance of such
equity instruments. The proposed statement would eliminate the ability to
account for share-based compensation transactions using Accounting Principles
Board ("APB") Opinion No. 25, Accounting for Stock Issued to Employees, and
generally would require instead that such transactions be accounted for using a
fair-value-based method. In

11

--------------------------------------------------------------------------------

PYRO PHARMACEUTICALS, INC.
(A DEVELOPMENT STAGE COMPANY)
NOTES TO FINANCIAL STATEMENTS
FOR THE YEARS ENDED DECEMBER 31, 2006 AND 2005
AND FROM INCEPTION (JUNE 11, 2001) TO DECEMBER 31, 2006

December 2004, the FASB issued SFAS No. 123(R), Share-Based Payment, which is a
revision of SFAS No. 123. Generally, the approach in SFAS No. 123(R) is similar
to the approach described in SFAS No. 123. However, SFAS No. 123(R) requires all
share-based payments to employees, including grants of employee stock options,
to be recognized in the income statement based on their grant-date fair values.
Pro forma disclosure is no longer an alternative.

As permitted by SFAS No. 123, for 2005, the Company accounted for share-based
payments to employees using APB Opinion No. 25's intrinsic value method and, as
such, generally recognized no compensation cost for employee stock options.
Effective January 1, 2006, we have adopted SFAS No. 123(R)'s fair value method
of accounting for share based payments. Accordingly, the adoption of SFAS No.
123(R)'s fair value method may have a significant impact on the Company's
results of operations as we are required to recognize the cost of employee
services received in exchange for awards of equity instruments based on the
grant-date fair value of those awards. SFAS No. 123(R) permits public companies
to adopt its requirements using either the "modified prospective" method or the
"modified retrospective" method. The Company adopted SFAS No. 123(R) using the
modified prospective method. In April 2005, the SEC delayed the effective date
of SFAS No. 123(R), which is now effective for public companies for annual,
rather than interim periods that begin after June 15, 2005. The impact of the
adoption of SFAS No. 123(R) cannot be predicted at this time because it will
depend on levels of share-based payments granted in the future.

Segment Reporting

Based on the Company's integration and management strategies, the Company
operated in a single business segment. For the periods in question the Company
had no revenue.

Revenue Recognition

Revenue is recognized in accordance with SEC Staff Accounting Bulletin No. 101,
“Revenue Recognition in Financial Statements” The Company recognizes revenue
when the significant risks and rewards of ownership have been transferred to the
customer pursuant to applicable laws and regulations, including factors such as
when there has been evidence of a sales arrangement, the performance has
occurred, or service have been rendered, the price to the buyer is fixed or
determinable, and collectibility is reasonably assured.

The Company may receive upfront fees from third parties who solicit the services
of the Company as a booking agent. The upfront fees may be either nonrefundable,
or refundable based upon the contractual arrangement. The upfront fees are
recorded as deferred revenues when received, and recorded as earned when the
entertainer completes the agreed-upon performance. If the event is cancelled and
the upfront fee is refundable, the revenue is neither fixed or determinable
until the cancellation privileges lapse. If the performance is cancelled and the
fee is refunded, no revenue is recognized. If the performance is cancelled and
the fee is non-refundable, the revenue is recognized upon cancellation.

New Accounting Pronouncements

In March 2004, the FASB approved the consensus reached on the Emerging Issues
Task Force (EITF) Issue No. 03-1, "The Meaning of Other-Than-Temporary
Impairment and Its Application to Certain Investments." The objective of this
Issue is to provide guidance for identifying impaired investments. EITF 03-1
also provides new disclosure requirements for investments that are deemed to be
temporarily impaired. In September 2004, the FASB issued a FASB Staff Position
(FSP) EITF 03-1-1 that delays the effective date of the measurement and
recognition guidance in EITF 03-1 until after further deliberations by the FASB.
The disclosure requirements are effective only for annual periods ending after
June 15, 2004. The Company has evaluated the impact of the adoption of the
disclosure requirements of EITF 03-1 and does not believe it will have an impact
to the Company's overall combined results of operations or combined financial
position. Once the FASB reaches a final decision on the measurement and
recognition provisions, the Company will evaluate the impact of the adoption of
EITF03-1.

12

--------------------------------------------------------------------------------

PYRO PHARMACEUTICALS, INC.
(A DEVELOPMENT STAGE COMPANY)
NOTES TO FINANCIAL STATEMENTS
FOR THE YEARS ENDED DECEMBER 31, 2006 AND 2005
AND FROM INCEPTION (JUNE 11, 2001) TO DECEMBER 31, 2006

In November 2004, the FASB issued SFAS No. 151 "Inventory Costs, an amendment of
ARB No. 43, Chapter 4”, (" SFAS No. 151"). The amendments made by SFAS 151
clarify that abnormal amounts of idle facility expense, freight, handling costs,
and wasted materials (spoilage) should be recognized as current-period charges
and require the allocation of fixed production overheads to inventory based on
the normal capacity of the production facilities. The guidance is effective for
inventory costs incurred during fiscal years beginning after June 15, 2005.
Earlier application is permitted for inventory costs incurred during fiscal
years beginning after November 23, 2004. The Company has evaluated the impact of
the adoption of SFAS 151, and does not believe the impact will be significant to
the Company's overall results of operations or financial position.

In December 2004, the FASB issued SFAS No.152, "Accounting for Real Estate
Time-Sharing Transactions-an amendment of FASB Statements No. 66 and 67" ("SFAS
152") SFAS 152 amends SFAS No. 66, "Accounting for Sales of Real Estate", to
reference the financial accounting and reporting guidance for real estate
time-sharing transactions that is provided in AICPA Statement of Position (SOP)
04-2, "Accounting for Real Estate Time-Sharing Transactions". SFAS 152 also
amends SFAS No. 67, "Accounting for Costs and Initial Rental Operations of Real
Estate Projects", to state that the guidance for (a) incidental operations and
(b) costs incurred to sell real estate projects does not apply to real estate
time-sharing transactions. The accounting for those operations and costs is
subject to the guidance in SOP 04-2. SFAS 152 is effective for financial
statements for fiscal years beginning after June 15, 2005, with earlier
application encouraged. The Company has evaluated the impact of the adoption of
SFAS 152, and does not believe the impact will be significant if any, to the
Company's overall results of operations or financial position since the Company
does not enter into such transactions.

In December 2004, the FASB issued SFAS No.153, "Exchanges of Nonmonetary Assets,
an amendment of APB Opinion No. 29, Accounting for Nonmonetary Transactions."
The amendments made by SFAS 153 are based on the principle that exchanges of
nonmonetary assets should be measured based on the fair value of the assets
exchanged. Further, the amendments eliminate the narrow exception for
nonmonetary exchanges of similar productive assets and replace it with a broader
exception for exchanges of nonmonetary assets that do not have commercial
substance. Previously, Opinion 29 required that the accounting for an exchange
of a productive asset for a similar productive asset or an equivalent interest
in the same or similar productive asset should be based on the recorded amount
of the asset relinquished. Opinion 29 provided an exception to its basic
measurement principle (fair value) for exchanges of similar productive assets.
That exception required that some nonmonetary exchanges, although commercially
substantive, to be recorded on a carryover basis. By focusing the exception on
exchanges that lack commercial substance, the FASB believes SFAS No.153 produces
financial reporting that more faithfully represents the economics of the
transactions. SFAS No.153 is effective for nonmonetary asset exchanges occurring
in fiscal periods beginning after June 15, 2005. Earlier application is
permitted for nonmonetary asset exchanges occurring in fiscal periods beginning
after the date of issuance. The provisions of SFAS No.153 shall be applied
prospectively. The Company has evaluated the impact of the adoption of SFAS 153,
and does not believe the impact will be significant to the Company's overall
results of operations or financial position.

In December 2004, the FASB issued SFAS No.123 (revised 2004), "Share-Based
Payment" ("SFAS 123(R)"). SFAS 123(R) will provide investors and other users of
financial statements with more complete and neutral financial information by
requiring that the compensation cost relating to share-based payment
transactions be recognized in financial statements. That cost will be measured
based on the fair value of the equity or liability instruments issued. SFAS
123(R) covers a wide range of share-based compensation arrangements including
share options, restricted share plans, performance-based awards, share
appreciation rights, and employee share purchase plans. SFAS 123(R) replaces
SFAS No. 123, "Accounting for Stock-Based Compensation", and supersedes APB
Opinion No. 25, "Accounting for Stock Issued to Employees". SFAS 123, as
originally issued in 1995, established as preferable a fair-value-based method
of accounting for share-based payment transactions with employees.

13

--------------------------------------------------------------------------------

PYRO PHARMACEUTICALS, INC.
(A DEVELOPMENT STAGE COMPANY)
NOTES TO FINANCIAL STATEMENTS
FOR THE YEARS ENDED DECEMBER 31, 2006 AND 2005
AND FROM INCEPTION (JUNE 11, 2001) TO DECEMBER 31, 2006

However, that statement permitted entities the option of continuing to apply the
guidance in Opinion 25, as long as the footnotes to financial statements
disclosed what net income would have been had the preferable fair-value-based
method been used. Public entities (other than those filing as small business
issuers) will be required to apply SFAS 123(R) as of the first interim or annual
reporting period that begins after June 15, 2005. This pronouncement is
effective for the Company, a small business issuer, as of the first interior
annual reporting period that begins after December 15, 2005. The Company has
evaluated the impact of the adoption of SFAS 123(R), and does not believe the
impact will be significant to the Company's overall results of operations or
financial position.

In May, 2005, The FASB issued SFAS No. 154, entitled Accounting Changes and
Error Corrections –a replacement of APB Opinion No. 20 and FASB Statement No. 3.
This Statement replaces APB Opinion No. 20, Accounting Changes and FASB
Statement No. 3, Reporting Accounting Changes in Interim Financial Statements,
and changes the requirements for the accounting for and reporting of a change in
accounting principle. This statement applies to all voluntary changes in
accounting principle. It also applies to changes required by an accounting
pronouncement in the unusual instance that the pronouncement does not include
specific transition provisions. Opinion 20 previously required that most
voluntary changes in accounting principle be recognized by including in net
income of the period of the change the cumulative effect of changing to the new
accounting principle. This Statement requires retrospective application to prior
periods’financial statements of changes in accounting principle, unless it is
impracticable to determine either the period-specific effects or the cumulative
effect of the change. This Statement defines as the application of a different
accounting principle to prior accounting periods as if that principle had always
been used or as the adjustment of previously issued financial statements to
reflect a change in the reporting entity. This statement also redefines
restatement as the revising of previously issued financial statements to reflect
the correction of an error. The adoption of SFAS 154 did not impact the
financial statements.

In February, 2006, FASB issued SFAS No. 155, “Accounting for Certain Hybrid
Financial Statements”. SFAS No. 155 amends SFAS No. 133, “Accounting for
Derivative Instruments and Hedging Activities” and SFAS No. 140, “Accounting for
Transfers and Servicing of Financial Assets and Extinguishments of Liabilities”.
SFAS No. 155, permits fair value measurement for any hybrid financial instrument
that contains an embedded derivative that otherwise would require bifurcation,
clarifies which interest-only strips and principal-only strips are not subject
to the requirements of SFAS No. 133, establishes a requirement to evaluate
interest in securitized financial assets to identify interests that are
freestanding derivatives or that are hybrid financial statements that contain an
embedded derivative requiring bifurcation, clarifies that concentrations of
credit risk in the form of subordination are not embedded derivatives, and
amends SFAS No. 140 to eliminate the prohibition on the qualifying
special-purpose entity from holding a derivative financial instrument that
pertains to a beneficial interest other than another derivative financial
instrument. This statement is effective for all financial instruments acquired
or issued after the beginning of the Company’s first fiscal year that begins
after September 15, 2006. Management believes that this statement will not have
a significant impact on the financial statements.

In March, 2006 FASB issued SFAS 156 “Accounting For Servicing of Financial
Assets”this Statement amends FASB Statement No. 140, “Accounting for Transfers
and Servicing of Financial Assets and Extinguishment of Liabilities”, with
respect to the accounting for separately recognized servicing assets and
servicing liabilities. This Statement:

1.

Requires an entity to recognize a servicing asset or servicing liability each
time it undertakes an obligation to service a financial asset by entering into a
servicing contract.

2.

Requires all separately recognized servicing assets and servicing liabilities to
be initially measured at fair value, if practicable.

3.

Permits an entity to choose “Amortization method”or “Fair value measurement
method”for each class of separately recognized servicing assets and servicing
liabilities.

4.

At its initial adoption, permits a one-time reclassification of
available-for-sale securities to trading securities by entities with recognized
servicing rights, without calling into question the treatment of other
available-for-sale securities under Statement 115, provided that the
available-for-sale

14

--------------------------------------------------------------------------------

PYRO PHARMACEUTICALS, INC.
(A DEVELOPMENT STAGE COMPANY)
NOTES TO FINANCIAL STATEMENTS
FOR THE YEARS ENDED DECEMBER 31, 2006 AND 2005
AND FROM INCEPTION (JUNE 11, 2001) TO DECEMBER 31, 2006

 
securities are identified in some manner as offsetting the entity’s exposure to
changes in fair value of servicing assets or servicing liabilities that a
servicer elects to subsequently measure at fair value.
 

5.

Requires separate presentation of servicing assets and liabilities subsequently
measured at fair value in the statement of financial position and additional
disclosures for all separately recognized servicing assets and servicing
liabilities.

Management believes that this statement will not have a significant impact on
the financial statements.

NOTE 3 - STOCKHOLDERS’EQUITY

In 2001, the Company issued 7,500,000 shares of its common stock. Of this amount
2,887,500 shares were issued as founder shares to our President and the balance
of 4,612,500 shares issued for services at market value, which was determined to
be .10 per share.

Also in 2001, we issued 5,000,000 shares of our Preferred Stock for cash at .10
per share.

In 2002 Stock options of 1,858,960 were exercised at the market price of .10.
The Company recognized an expense of $185,896 on these options.

At the time of the issuance, the Company had established its corporate
framework, had issued its’ founders shares, and had begun to pursue its’planned
operations. SFAS 123, does not specify the measurement date for share-based
payment transactions with nonemployees for which the measure of the cost of
goods acquired or services received is based on the fair value of the equity
instruments issued. EITF Issue No., 96-18, “Accounting for Equity Instruments
That Are Issued to Other Than Employees for Acquiring, or in Conjunction with
Selling, Goods or Services,”establishes criteria for determining the measurement
date for equity instruments issued in share-based payment transactions with
nonemployees. EITF 96-18 states that the issuer should measure the fair value of
the equity instruments using the stock price and other measurement assumptions
as of the earlier of the date at which a commitment for performance by the
counterparty to earn the equity instruments is reached, or the date at which the
counterparty’s performance is complete. The Company has determined that the
measurement date of the transaction was the date of issue. At the issue date,
the Company’s shares were not publicly traded, but the Company had raised funds
based upon their belief in good faith that .10 per share. was the “fair market
price.”Therefore, the Company’s Board of Directors determined, based on good
faith, that the fair market value on the measurement date was $.10 per share.

NOTE 4 –INCOME TAXES

The Company has a net operating loss of approximately $1,143,518 which will
expire starting in 2016. The Company has provided a valuation allowance for this
deferred tax asset since management has not been able to determine that the
realization of that asset is more likely than not.

15

--------------------------------------------------------------------------------



Schedule “B”

Patents of Pyro

Patent Number 6,955,890 6,852,485

Patents Pending of Pyro

Publication Number 20060252113 20060252112 20060178322 20060178321 20060178320
20060177385 20060094075 20060063224 20040006040 20030232021

16

--------------------------------------------------------------------------------